El Juez Asociado Señor Tiodd, Je.,
emitió la opinión del tribunal.
De la sentencia dictada por la Corte de Distrito de Ma-yagiiez declarando sin lugar la demanda de injunction para recobrar la posesión apela el demandante, y en este recurso alega que dicba .corte erró: (1) al resolver que la falta de juramento en la contestación radicada por el demandado no daba derecho al demandante a solicitar, como solicitó, una sentencia por las alegaciones, y (2) al apreciar la prueba *333y resolver que de acuerdo con el resultado de la misma, la acción ejercitada por el demandante estaba prescrita.
En' cuanto al primer señalamiento, la Regla 11 de las de Enjuiciamiento (hvil dispone que “ . . . Excepto cuando específicamente se disponga otra cosa por regla o estatuto, no es necesario jurar las alegaciones ni acompañarlas de affidavit ...” (Bastardillas nuestras.)
Si bien es cierto que el artículo 2 de la Ley proveyendo procedimientos para recobrar la posesión de propiedad in-mueble de marzo 13, 1913 (pág. 85), según quedó enmendada por la Ley núm. 11 de 1917 ((2) pág. 221), (artículo 691, Código de Enjuiciamiento Civil, Ed. 1933) dispone que la de-manda en estos casos será jurada por el demandante, dicha ley no dispone específicamente que la contestación del demandado también deba ser jurada por éste. Es cierto que el artículo 118 del Código de Enjuiciamiento Civil dispone que cuando se jure la demanda deberá jurarse la contestación, empero al interpretar la Regla 11, supra, resolvimos en el caso de Waymouth Estate, Inc. v. Corte, 63 D.P.R. 668, que el ar-tículo 118 ha sido modificado por la Regla 11 de forma que un litigante por el hecho do jurar una alegación no puede obligar a la parte contraria a jurar sus alegaciones subsi-guientes. No estaba envuelto en dicho caso un estatuto en que se requiriera que la demanda estuviera jurada. Si bien en el de autos la ley sobre interdictos posesorios sí con-tiene dicho requisito', guarda silencio en cuanto ' al jura-mento en la contestación y por tanto no debemos hacer ex-tensivo dicho requisito a una alegación que, ni por regla ni por estatuto lo requiere. (1) Bajo las nuevas Reglas el ju-ramento en una alegación es la excepción y no la regla general. Waymouth Estate, Inc. v. Corte, supra, y la vera-cidad y honestidad al alegar descansan grandemente en la *334firma del abogado que la suscribe y uo del juramento. 1 Moore Federal Practice 616. No se cometió, a nuestro jui-cio, el primer error.
 Por el segundo, se ataca la apreciación que de la prueba hizo la corte inferior, y al resolver que la acción estaba prescrita.
En la demanda se alegó que el demandante es dueño de varias fincas en San Germán, que colindan con un camino que atraviesa terrenos del demandado; que el demandante estaba en posesión del uso de dicho camino dentro del año anterior a la radicación de la demanda y que un mes antes el demandado sin anuencia o consentimiento del demandante y en contra de su voluntad, ilegalmente procedió a cerrar y cerró dicho camino con un portón que fijó en la colindan-cia oeste del mismo, privando de esta manera al deman-dante de la posesión del uso del camino, viéndose éste pri-vado de sacar de sus fincas el producto de las mismas por medio de carros y trucks como lo venía haciendo.
El 'demandado en su contestación aceptó algunos y negó otros hechos de la demanda y como defensa especial alegó que cd camino de referencia es privado y fué construido por el demandado; que el demandado concedió al deman-dante el derecho de entrada y salida por dicho camino, su-jeto dicho permiso a revocación por el demandado; que dicho permiso no ha sido revocado ni se le ha impedido al de-mandante el paso por el camino; que el portón que existe en dicho camino fué construido por el demandado en el año 1938, o sea. nueve años con anterioridad a la radicación de la demanda, estando prescrita toda acción posesoria por parte del demandante para pedir su eliminación de acuerdo con el artículo 1868 del Código Civil; que el portón perma-nece abierto todo el día y el demandante ha continuado en-trando y saliendo por dicho camino para ir a sus fincas y sacar sus productos en las mismas condiciones que siempre lo lia hecho.
*335La corte inferior en la opinión dictada al resolver el caso hizo constar lo siguiente:
“En este caso, por las declaraciones de los testigos de la parte demandada, entre ellas la declaración de Ricardo Jusino, ha que-dado demostrado a satisfacción de la Corte que el portón fué cons-truido y existo desde el año 1938, por lo que la acción está clara-mente prescrita a la luz de dichos hechos y del precepto de ley a ellos aplicable. (Artículo 1868 del Código Civil, supra.) Esto ha sido resuelto por la constante jurisprudencia del Tribunal Supremo de Puerto Rico, entre otros, en los casos do Richardson v. Martínez, 35 D.P.R. 1036 y Municipio de Aguas Buenas v. Esteban de la Fuente, 57 D.P.R. 910.
“Pero aparte de que la prescripción extintiva es de absoluta apli-cación, quedó claramente demostrado que no existe obstáculo alguno que impida que el demandante penetre por el camino hacia sus pro-piedades, o que en fecha alguna se haya realizado acto alguno impli-cativo de que el demandante haya sido privado de su alegado dere-cho de uso del camino o del libre acceso a sus fincas. El portón permanece abierto todo el día y el demandante usó el camino, según propia admisión, en los días 7, 8, 11, 16, 17, 22 y 25 sacando y entrando productos y materiales para su finca en trucks y carros de bueyes. El demandado, al cerrar el portón de noche'con una cadena, pero sin candado, está obrando en virtud de un derecho que le corresponde, o sea, proteger la entrada a dicho camino privado en dichas horas, hecho que no le impide al demandante el uso del camino durante esas horas, ya que según declaración del demandado, a quien la Corte le da entero crédito, la cadena que se le pone al portón no tiene candado, pudiendo el demandante usar dicho camino de noche, observando las condiciones establecidas por el demandado para proteger la entrada del camino durante esas horas. Además se demostró por la parte demandada que el portón se viene cerrando durante la noche en la forma indicada desde hace más de un- año con anterioridad a la radicación de la demanda estando, por con-siguiente prescrita toda acción por parte del demandante para variar el uso del portón en la forma indicada.
"En resumen, esta Corte ha llegado a la conclusión de que exis-ten dos fundamentos por los cuales o por cualquiera de ellos debe ser declarada ’ sin lugar la pretensión del demandante: uno es el de la prescripción y el otro es que se ha probado que el demandado no ha efectuado actos que tiendan a privar en forma alguna el uso del camino por el demandante.’’
*336Hemos examinado detenidamente la transcripción de la evidencia y somos de opinión que la conclusión a que llegó la corte sentenciadora está plenamente sostenida por la prueba. Esta fué contradictoria, pero la corte dió crédito a la del demandado y al así hacerlo no se ha alegado que ac-tuara con pasión, prejuicio o parcialidad y estamos conven-cidos de que no cometió manifiesto error. Bajo estas cir-cunstancias repetidamente hemos resuelto, que no variare-mos las conclusiones de hecho a que haya llegado la corte sentenciadora.

Se confirma la sentencia apelada.


(1) Contrario a lo que procede en loa casos de interdictos posesorios, en los de mandamus, artículo 656, Código Enjuiciamiento Civil, e injunction, ar-ticulo 684 del mismo Códig'o, se requiere que la contestación sea jurada.